DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows based on amendment summitted 4/11/22: 

--Claim 1. A golf club head comprising:
a club body having a crown opposite a sole, a toe end opposite a heel end, a back end, a hosel, a face plate, a rail; and a single recess in the sole;
wherein the single recess extends in part from the toe end towards the heel end;
wherein the rail defines a transition area between the crown and the sole and extends around the club body from an end of the face plate near the toe end to the hosel at the heel end forming an arcuate shape;
wherein the single recess further comprises a plurality of interconnected channels;
wherein the single recess comprises a plurality of weight mounting points;
wherein each weight mounting point comprises a first magnet such that the single recess comprises a plurality of first magnets; and
one or more second magnets each comprising a first weight are each selectively engageable with one or more first magnets,
wherein in a first configuration the first and second magnets attract, and in a second configuration the first and second magnets do not attract,
wherein each second magnet is configured to rotate relative to each first magnet between the first configuration and the second configuration;
wherein each of the second magnets shifts the weighting of the golf club head;
wherein the second magnets comprise a volume in range of 0.50 cm3 to 1.30 cm3;
a third magnet includes a second weight,
the second and third magnets are separate and configured to selectively engage each of the first magnets, the first weight has a first mass, the second weight has a second mass, the first mass being different than the second mass. —

--Claim 7. The golf club head of claim 1, wherein the second magnets comprise a first mass in a range of 0.10 grams to 50 grams.--

Claim 8 has been canceled to remove 35 U.S.C. 112(a) and (b) issues.
Allowable Subject Matter
Claims 1-7, 9, and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claim 1 is due to the second magnets rotating to the first magnet.  Though Boyd et al. (US 2010/0113176) teaches a first, second and third magnet (wrap being interchangeable), it does not disclose the wrapping element being capable of rotation.  Further, Nakahara (JP 2010-158316) shows a first and second magnet being rotated relative to one another, it does not disclose a recess having a plurality of interconnected channels.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/           Primary Examiner, Art Unit 3711